 
Exhibit 10.3
 
English Summary of Trademark License Agreement


This agreement is signed on the date of July 10, 2010 by the following two
parties:


(1)
Jinheng Automotive Safety Technology Holdings Limited, a corporation duly formed
under the laws of the People Republic of China, with its registered and
operating place at No. 16, Block 4, Bohai Street, Economic and Technology
Development Zone, Jinzhou City, Liaoning Province of PRC.(the owner of
trademark, hereinafter refers to “the owner of trademark”)



(2)
Jinheng Automotive Eletronic (HongKong) Limited, a corporation duly formed under
the laws of the People Republic of China, with its registered place at Floor 14
Printing House, 6 Duddell Street, Central HongKong (the licensee of trademark,
hereinafter refers to “the licensee of trademark”)



Whereas,
 
Jinheng Automotive Safety Technology Holdings Limited, a corporation duly formed
under the laws of the People Republic of China, with its registered and
operating place at No. 16, Block 4, Bohai Street, Economic and Technology
Development Zone, Jinzhou City, Liaoning Province of PRC, which is the owner of
all trademarks listed in Appendix 1 (hereinafter refers to “the licensed
trademark”)


The licensee desires to utilize the Name in China upon and in connection with
the goods, services ( hereinafter refers to “goods and services”) prescribed in
Appendix 2 and Appendix 3 hereinafter described, which was granted by the owner.


Now, therefore, in consideration of the mutual promises herein contained, it is
hereby agreed:

 
1

--------------------------------------------------------------------------------

 

Definition


Unless otherwise specified in writing by the Parties, the following terms in
this Agreement shall be interpreted to have the following meanings:


Independent shareholder   for the purpose of approving the Disposal,
Shareholders other than the Purchaser and its associate, including but not
limited to the Controlling Shareholder; and (ii) for the purpose of approving
the Supply Agreements, Shareholders other than Mr. Zhao and Wonder Auto
Technology and their respective associates, including the Controlling
Shareholder
HKEx                     means Hong Kong Exchanges and Clearing Limited
Listing Rules         The Rules Governing the Listing of Securities on the
HongKong Stock Exchange


“Equity transfer Agreement” is signed by the Listing Company as the seller, and
Vital Glee Development Limited as the buyer, and Vital Glee Development Limited
hereby consents to acquire and the Listing Company consens to sell all the
outstanding shares issued by Jinheng BVI.


1.
(a)
WHEREAS, Licensee had paid 1 Renminbi as the licensed fee to the owner, owner
hereby grants to Licensee to utllize such Licensed Trademarks during the
Licensed Term and in the Licensed Territory for the purpose of provision of
Licensed Services.



 
(b)
The licensee is granted to have the non-exclusive right to utlize the Trademarks
by this agreement.

 
 
(c)
Any amendments or supplements to this Agreement shall take effect if any
amendments or supplements to the licensed trademark during the Licensed
Territory for the purpose of provision of Licensed Services. If necessary,
parties consent to sign a new trademark license agreement.


 
2

--------------------------------------------------------------------------------

 
 
(d)
The licensee hereby is granted to relicense the rights and obligations, and upon
the licensed trademarks to third parties (including but not limited the
subsidiaries and the affiliates to the licensee) without the prior consent by
the owner. Relicense will terminate at the termination of this contact.



(e)
Any corresponding amendments and supplements should not be made to this
agreement upon the any amendments and supplements made to the trademark
appendixes by the parties.



 
(f)
In addition to The License Fee under Article 1(a), nothing shall be hereof paid
by the licensee. Any royalties upon the goods and the services hereby shall not
be paid by the licensee.



2.
(a)    The licensee has undertaken with the owner that it will only use the
licensed Trademarks on specified products, and the owner also consents not to
use the licensed trademarks other than the automobile safety airbags system and
safety belts system business, and not to relicense the trademarks to the
independent third parties. It is also agreed under the Trademark Licence
Agreement that the owner will not use the licensed trademark upon the specified
goods and services to aviod competition with eh licensee.



 
(b)    The owner irrecoverably and unconditioned promises to take all legal
actions to ensure (i) who be duly the sole owner of the licensed trademark, (ii)
who duly has the sole right to utilize the licensed trademark, except prescribed
herein, (iii) ensuring no mortgage on the licensed trademake, except prescribed
herein, and (iv) ensure no infringement on the Intelligence Property owned by
independent third parties.



 
(c)   The owner irrecoverably and unconditioned promises to take all
legal actions to ensure validity of the trademark to protect the bilateral
common interests.



 
(d)   Documents, information and data in respect of the licensed trademark
should be provided upon the request of the licensee.

 
3

--------------------------------------------------------------------------------


 

3.
Any changes to the letter, pattern, combinations in connection of the trade mark
should be forbiddened without permission in writing by the owner.  Licensee
could not use Such Licensed Trademarks should not be utlized byond the scope of
the goods and services.

4.
Printing the licensed trademarks on the licensee’s own is granted by the owner.

5.
Once any infringements by any third parties of the rights contained in the
Licensed Trademarks found, notification should in no time made to the owner. No
action should be done by the licensee without consent in writing by owner.

6.
The ownership and legal interest of the owner on the licensed trademark is
ensured by the licensee. Any infringements made by the licensee upon the
licensed trademark in any form should be forbidden, especially expression of
ownership of the licensee should be forbidden.



7.
(a) The Trademark Licence Agreement shall become effective upon the following
conditions precedent being satisfied:

 
(i) the passing by the Independent Shareholders at the EGM of the necessary
resolution to approve by the independent shareholders of the licensee, Jinheng
Automotive Safety Technology Holdings Limted the transactions contemplated
thereunder, including but not limited to the Trademark Licence Agreement;



 
(ii) All the pre-requisite to the Equity Transfer Agreement should be satisfied;
and



(iii)the consents and authorizations necessarily required to be obtained on the
part of Jinzhou Jinheng and Jinheng Electronic HK in respect of the Trademark
Licence Agreement and the transactions contemplated thereunder having been
obtained.



 
(b) 
The agreement will be terminated if the pre-requsites prescribed in the 7(a)
upon or before December 31, 2010, excluding the breach before the termination.
Parties should not undertake the responsibilites and obligations.

 

 
(c)
Written notification can be given by the owner to terminate the licensed term,
if one of the following conditiones occur, without considering the above
presribed.

 
 
4

--------------------------------------------------------------------------------

 
 
 
i)
Unable to perform the obligations prescribed under the agreement, and taking no
actions to remedy the bereach within 30 days.



 
ii)
Being insolvent in maturity debt, or being insolvent in maturity debt in written
form, or being unable to allocate the profit payable.



 
iii)
To file a petition in bankrupcy by licensee.

 
iv)
Being adjudicated a bankrupt by the Licensee or if a petition in bankruptcy is
filed against Licensee,



 
v)
existing normal operating can not be continued by the licensee as the result of
the government, law and political systems.



 
7.
The agreement will come into effect upon the date of pre-requsites prescribed in
Article 7(a) are satisfied, will be effective during the licensed term.


 
9.           The agreement is govermed and constructed under the laws of the
PRC.


[signature page follows]

 
5

--------------------------------------------------------------------------------

 


Owner’s signature and seal
 
Name
Title
/s/ CORPORATE SEAL
Licensee’ s signiture and seal
 
Name
Title
/s/ CORPORATE SEAL


 
6

--------------------------------------------------------------------------------

 

Appendix I


Licensed Trademark

 
7

--------------------------------------------------------------------------------

 

Appendix II


Applied Commodity


The design, manufacture and sales of auto parts (not including but not limited
to, auto safety products) and other products, but not including auto safety
airbag system and auto seat belt system.
 
 
8

--------------------------------------------------------------------------------

 

Appendix III


Applied Service


To provide inspection services, and issuing inspection reports, development and
design for auto parts (not including but not limited to, auto safety products)
and other products, but not including auto safety airbag system and auto seat
belt system.
 
 
9

--------------------------------------------------------------------------------

 